Citation Nr: 1639987	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-26 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967 in the United States Army.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2013, the Veteran withdrew his request for a Board hearing.  

In August 2013, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran underwent bilateral total knee replacements in 2004.  He asserts that his knee problems began during active duty service and are causally related to wear and tear during service.  His service treatment records indicate that he complained of bilateral knee problems in March 1967 and a sprain to his left medial collateral ligament in May 1967.  X-rays showed no abnormalities.  At his July 1967 separation examination, his lower extremities were normal and he denied having "trick" or locked knee, arthritis, and joint deformity.

As noted above, the Board remanded this matter in August 2013 for additional development.  Specifically, the Board noted that the Veteran's representative asserted that the Veteran had additional service in the Army Reserve after 1967 and that attempts to locate those records were not undertaken.  On remand, however, the Veteran submitted a statement in support of claim asserting, among other things, that the he "was not seen while [he] was training/drilling in the Army Reserves for [his] knee conditions[ and that r]esearch of medical documentation during th[at] period would be futile."  

On his November 2010 claim, the Veteran indicated that he underwent bilateral total knee replacement at Maryview Hospital; however, there has been no attempt made to obtain these records.  In August 2013, the Veteran provided an authorization for VA to obtain relevant records from Virginia Orthopaedic and Spine dated from 2003 to the present; however, the RO did not make any attempt to obtain these records.  The Board notes that some private treatment records were obtained from Dr. A.M. (initials used to protect privacy); however, the first record of treatment for the knees is dated in December 2008.  The Board notes that any treatment records leading up to and including his total knee replacement are potentially relevant to this claim.  Therefore, a remand is required so that an attempt can be made to obtain them.

In addition, the Board finds that the March 2012 VA examiner's opinion and the private opinions provided by Dr. A.M. and J.M. are inadequate to make a determination on the claim.  The March 2012 VA examiner opined that the Veteran's current bilateral knee disorder was less likely than not related to service; however, the rationale provided simply listed the treatment the Veteran had for his knees during service and did not explain the lack of a causal connection.  The private healthcare providers opined that the Veteran's current bilateral knee disorder was at least as likely as not related to service, but did not provide any rationale.  

In other words, here, the Board here is left with competing medical opinions for and against the Veteran's claim all of which lack adequate supporting rationale.  Although the Court held in Monzingo v. Shinseki, 26 Vet.App. 97, 107 (2012), that, even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight, here, the Board finds that it does not have sufficient evidence to make a fully informed decision on the Veteran's claim.  In that regard, the Court's decision in Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007), counsels that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  21 Vet.App. 120, 124 (2007) (emphasis added).  Given the contrary opinions here, the Board finds that another VA examination and medical opinion is needed before a determination can be made on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees since service.  The AOJ should specifically request any necessary authorizations to obtain records from Virginia Orthopaedic and Spine and Maryview Hospital.  (See November 2010 claim and August 2013 authorization).  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

2.  After obtaining all identified and outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral knee disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that his current knee problems began during active duty service and are related to wear and tear during service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding his reported symptoms, the examiner should identify all current knee disorders.  Then, for any disorder identified, the examiner should opine as to whether it is at least as likely as not that such disorder is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




